In view of the Appeal Brief filed on 4/13/21, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Matthew Troutman/            Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                            


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-6 and 8-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the plurality of holes configured to receive the plurality of tamper evident fasteners that couple the collar to an air pulse generating unit and the tamper-resistant collar cannot be removed without breaking at least one of the plurality of tamper evident fasteners”.  It is unclear how these limitations affect the scope of the claim as the collar has not been recited to be attached to another element in the claim to provide a basis for the collar not being able to be removed from that element.  Therefore, it is unclear if claim 1 requires the collar to be coupled to the air pulse generating unit.  As it is not clear what Applicant is 

Claim 8 recites “the plurality of holes configured to receive the plurality of tamper evident fasteners that secure the collar to an air pulse generating unit…wherein the plurality of tamper evident fasteners and the plurality of holes are configured so that the tamper-resistant collar cannot be removed without breaking at least one of the plurality of tamper evident fasteners”.  It is unclear how these limitations affect the scope of the claim as the collar has not been recited to be attached to another element in the claim to provide a basis for the collar not being able to be removed from that element.  Therefore, it is unclear if claim 8 requires the collar to be coupled to the air pulse generating unit.  As it is not clear what Applicant is claiming, Examiner is interpreting as best understood that only a plurality of tamper evident fasteners that can be configured to be received in the plurality of holes is required.

Claim 12 recites “the plurality of holes configured to receive the plurality of tamper evident fasteners that secure the collar to an air pulse generating unit; wherein the plurality of tamper evident fasteners and the plurality of holes are configured so that the tamper-resistant collar cannot be removed without breaking at least one of the plurality of tamper evident fasteners”.  It is unclear how these limitations affect the scope of the claim as the collar has not been recited to be attached to another element in the claim to provide a basis for the collar not being able to be removed from that element.  Therefore, it is unclear if claim 12 requires the collar to be coupled to the air pulse generating unit.  As it is not clear what Applicant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuer et al U.S. Patent No. 7,712,789.

As best understood, with regard to claim 1, and as seen in Figure 2 below, Heuer et al disclose a tamper-resistant collar, comprising:
a body portion having a first diameter; and
a flange portion having a second diameter that is greater than the first diameter;
a plurality of holes located in the flange portion; and
a plurality of tamper evident fasteners (rivets - column 10, lines 15-19);
the plurality of holes configured to receive the plurality of tamper evident fasteners that couple the collar to an air pulse generating unit; and



    PNG
    media_image1.png
    526
    577
    media_image1.png
    Greyscale


As best understood, with regard to claim 5, and as seen in Figure 2 above, Heuer et al disclose wherein the flange portion includes a hole configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit).
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.

Claim(s) 1, 3, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmele et al U.S. Patent Application Publication No. 2003/0147689.

As best understood, with regard to claim 1, and as seen in Figure 2 below, Hemmele et al disclose a tamper-resistant collar, comprising:
a body portion having a first diameter; and
a flange portion having a second diameter that is greater than the first diameter;
a plurality of holes located in the flange portion (at 24, 24); and
a plurality of tamper evident fasteners (at rivets 34, 34);
the plurality of holes configured to receive the plurality of tamper evident fasteners that couple the collar to an air pulse generating unit; and
the tamper-resistant collar cannot be removed without breaking at least one of the plurality of tamper evident fasteners.


    PNG
    media_image2.png
    368
    530
    media_image2.png
    Greyscale


As best understood, with regard to claim 3, and as seen in Figure 2 above, Hemmele et al disclose wherein the body portion includes a threaded inner portion configured to receive a coupler device.

As best understood, with regard to claim 5, and as seen in Figure 2 above, Hemmele et al disclose wherein the flange portion includes a hole (hole at 22) configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit).
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.


a body;
a flange portion located on the body;
a plurality of tamper evident fasteners (at rivets 34, 34);
a plurality of holes (at 24, 24) in the flange portion, the plurality of holes configured to receive the plurality of tamper evident fasteners that secure the collar to an air pulse generating unit;
a hole (hole at 22) in the body configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit); and
a threaded inner portion configured to receive a coupler device (wherein the threaded inner portion is capable of receiving a coupler device);
wherein the plurality of tamper evident fasteners and the plurality of holes are configured so that the tamper-resistant collar cannot be removed without breaking at least one of the plurality of tamper evident fasteners.
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.

As best understood, with regard to claim 9, and as seen in Figure 2 above, Hemmele et al disclose wherein the body has a first diameter and the flange portion has a second diameter that is greater than the first diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmele et al.

As best understood, with regard to claim 4, Hemmele et al disclose the claimed invention but do not disclose that the threaded inner portion includes a permanent adhesive configured to adhere the collar to the coupler device.  Adding a permanent adhesive to the threaded inner portion would provide additional security against inadvertent disconnection and ensure continued fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the threaded inner portion to provide additional security against inadvertent disconnection and ensure continued fluid flow.

As best understood, with regard to claim 6, Hemmele et al disclose the claimed invention but do not disclose that the hole in the flange portion includes a permanent adhesive configured to adhere the nipple portion of the air pulse generating unit to the flange portion of the collar.  Adding a permanent adhesive to the hole in the flange portion would provide additional security against inadvertent disconnection and ensure continued fluid flow.


As best understood, with regard to claim 10, Hemmele et al disclose the claimed invention but do not disclose that wherein the hole of the body includes a permanent adhesive to secure the nipple portion of the air pulse generating unit to the body.  Adding a permanent adhesive to the hole of the body would provide additional security against inadvertent disconnection and ensure continued fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the hole of the body to provide additional security against inadvertent disconnection and ensure continued fluid flow.

As best understood, with regard to claim 11, Hemmele et al disclose the claimed invention but do not disclose that the threaded inner portion includes a permanent adhesive configured to adhere the coupler device to the body.  Adding a permanent adhesive to the threaded inner portion would provide additional security against inadvertent disconnection between the coupler device and the body and ensure continued fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the threaded inner portion to provide additional security against inadvertent disconnection between the coupler device and the body and ensure continued fluid flow.

As best understood, with regard to claim 12, and as seen in Figure 2 above, Hemmele et al disclose a tamper-resistant collar comprising:
a body;
a flange portion located on the body;
a plurality of tamper evident fasteners (at rivets 34, 34);
a plurality of holes (at 24, 24) in the flange portion, the plurality of holes configured to receive the plurality of tamper evident fasteners that secure the collar to an air pulse generating unit;
a hole (hole at 22) in the body configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit); and
a threaded inner portion on the body;
wherein the plurality of tamper evident fasteners and the plurality of holes are configured so that the tamper-resistant collar cannot be removed without breaking at least one of the plurality of tamper evident fasteners.
However, Hemmele et al do not disclose a coupler device secured to the threaded inner portion of the body.  Hemmele et al teach in a different embodiment, as shown in Figure 4, that a coupler device, such as a bolt (at 38), can be secured to the threaded inner portion of the body such that the collar can be attached to other elements to create an assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a coupler device be secured to the threaded inner portion of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Kawamata and Lohmann are being cited to show another example of a tamper resistant collar with a body portion, a flange portion, a plurality of holes and a plurality of fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679